Title: From Abigail Amelia Adams Smith to Benjamin Rush, 12 September 1811
From: Smith, Abigail Amelia Adams
To: Rush, Benjamin



Quincy 12 Septr 1811

you will I hope pardon the Liberty I have taken to address myself to you Sir upon a Subject which has become very interesting to myself. since I have been on a visit to my Parents, I have met with a volume of your Medical inquiries, in which are containd some observations upon the use of Arsenic in the cure of Cancers and schirrous complaints—
about May 1810 I first perceived a hardness in my right Breast just above the nipple which occasioned me an uneasy sensation, like a burning sometimes an itching & at time a deep darting pain through the Breast, but without any discolouration at all. it has continued to Contract and the Breast has become much smaller than it was. the tumor appears now about the size of a Cap and does not appear to adhere but to be loose—I applied to a Physician and he recommended me to apply a Plaister of the cicuta which I did and kept it on several weeks but did not find any good affect from it it appeard to me to increase the uneasiness I therefore took it off. I have also taken a considerable of cicuta in Pills, but I thought they produced a heaviness in my head & have for some time discontinued them I came to since I have been here I have consulted several Physicians upon the Subject they have all advised me not to make any outward application to it—and as it has not affected the State of my health they do not recommend me to use any medicine—Still I am uneasy upon the Subject—for I think I observe it becoming harder and a little redness at times on the skin Dr Warren who has seen it told me that in its present state he would not advise me to do anything for it but if it should enflame I had better apply for surgical aid—this is a remedy that I dont know in any Event I could consent to submit to—certainly I should wish to try every other possible expedient first. and if in the course of your researches you should have discovered any thing that you find of use in this state of it, you would confer a great obligation upon me by communicating it
I am Sir with great respect your obedient Servant
A Smith